On the Hearing.
The consolidation of the two suits was proper and necessary. Thenceforth they constituted one case, were heard together, decided, and are in one transcript. One judgment was rendered, and the appeal should have been taken from it. There was no other judgment rendered—-the minutes mention no other—and the Judge should not have signed the paper purporting to be another judgment. It is a nullity and must be so declared. Therefore,
It is ordered and decreed that the judgment, appealed from as having been rendered in suit No. 483 between these parties, is annulled and set aside, the plaintiff and appellant to pay the costs of appeal.
Rehearing refused.